United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3420
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Timothy Lee Wilson,                    *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 10, 2010
                                Filed: March 9, 2011
                                 ___________

Before RILEY, Chief Judge, JOHN R. GIBSON1 and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

       Timothy Lee Wilson pled guilty to one count of possession with intent to
distribute cocaine base and tablets containing MDMA, methamphetamine, and
ketamine after having been convicted of a felony drug offense, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 851. Following a sentencing hearing, the




      1
       The Honorable John R. Gibson retired from service on this court on January
26, 2011. This opinion is consistent with his vote at the panel’s conference on May
10, 2010. See also 8th Cir. Rule 47E.
district court2 sentenced Wilson to 292 months imprisonment. Wilson now appeals,
arguing the district court abused its discretion in refusing to vary downward based on
the sentencing disparity between crack and powder cocaine. We affirm Wilson’s
sentence.

      Following Wilson’s guilty plea, the United States Probation Office prepared a
presentence investigation report which calculated Wilson’s advisory range under the
United States Sentencing Guidelines (U.S.S.G.) as 292 to 360 months imprisonment
(capped by the 30-year statutory maximum). Wilson filed a motion for a downward
departure or variance based on the disparate treatment in sentencing for crack and
powder cocaine. See U.S.S.G. § 2D1.1.

      At sentencing, the district court determined the record did not support a
variance, noting Wilson’s “extensive and serious criminal history” and record of
“assaultive behaviors.” Recognizing that Wilson committed this offense while on
supervised release, the district court concluded Wilson’s “recidivist risk [was] high.”
Based on these circumstances, the district court declined to vary downward and
sentenced Wilson to 292 months, the low end of the advisory guidelines range.

       Wilson argues the district court abused its discretion by not granting a
downward variance due to the sentencing disparity between crack and powder
cocaine. “[W]e have consistently held that district courts are not required to vary
downward based on the crack/powder disparity in the advisory guidelines.” United
States v. Brewer, 624 F.3d 900, 909 (8th Cir. 2010).

      The district court considered and rejected Wilson’s request for a variance based
on the sentencing disparity between crack and powder cocaine. The district court


      2
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
expressed appropriate and well-supported reasons for its decision, and did not abuse
its considerable discretion in refusing to vary downward.

      We affirm.
                       ______________________________




                                        -3-